Citation Nr: 0024560	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

3.  Entitlement to service connection for loss of vision in 
the left eye, claimed as secondary to degenerative arthritis 
of the lumbar spine.

4.  Entitlement to service connection for lupus, claimed as 
secondary to degenerative arthritis of the lumbar spine.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The dates of Federal service have not been established.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from July 1995 and March 1997 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO). 


REMAND

As to the claims for service connection for degenerative disc 
disease and degenerative arthritis of the lumbar spine, the 
Board issued a Remand in this appeal in February 1998 with 
instructions for the RO to attempt to verify the appellant's 
period of Federal service.  The RO was unable to clearly 
establish whether there was active duty for training, 
inactive duty training or mere National Guard service, but 
continued to deny the claims based on other grounds.  

The appellant has claimed service connection for lupus as 
secondary to degenerative joint disease of the lumbar spine 
which he attributes to his military service.  A timely appeal 
has been perfected as to this issue, however the Board will 
hold this secondary claim in abeyance pending the RO's 
determination of whether the appellant has Federal service.

Service connection for loss of vision in the left eye was 
denied in a March 1997 rating decision.  A timely Notice of 
Disagreement was received in May 1997 which indicated 
disagreement with the March 1997 rating decision.  However, 
the Board finds that after a Statement of the Case was 
issued in November 1997, a substantive appeal was filed 
which did not address the issue of service connection for 
loss of vision in the left eye.  Absent an adequate 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. 
App. 279 (1997), Shockley v. West, 11 Vet. App. 208 (1998).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  The 
Board therefore raises the issue of the adequacy of the 
substantive appeal as to the issue of service connection for 
loss of vision in the left eye.  38 C.F.R. § 20.202 (1999).

The Board will address the issue of the adequacy of the 
substantive appeal pursuant to legislative authority which 
provides that it may dismiss any appeal which fails to make 
specific allegations of error of fact or law related to 
specific items in the statement of the case and clearly 
identifying the benefit sought on appeal.  See 38 U.S.C.A. 
§ 7105(d) (West 1991).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
Chapter 71, Title 38, United States Code.  38 U.S.C.A § 7108 
(West 1991).  This Remand is issued to afford the claimant 
appropriate procedural protections and to assure adequate 
notice and opportunity to be heard on the question of 
adequacy of the substantive appeal.  See VAOPGCPREC 9-99.

Accordingly, this appeal is REMANDED for the following action 
and notification to the appellant:

1.  The RO must enter a definitive 
statement as to whether the appellant had 
Federal service on the date of the 
claimed event.

2.  The appellant is hereby given notice 
that the Board intends to consider the 
adequacy of his Substantive Appeal as to 
the issue of service connection for loss 
of vision in the left eye, which was the 
subject of a March 1997 rating decision.

3.  Pursuant to 38 C.F.R. § 20.202 
(1999), the Substantive Appeal must 
specifically set out the issues being 
appealed, and should set out specific 
arguments relating to errors of fact or 
law made by the agency of original 
jurisdiction in reaching the 
determination, or determinations being 
appealed.

4.  The appellant or his representative 
has 60 days from the date this Remand was 
mailed to present written argument or to 
request a hearing to present oral 
argument on the question of the adequacy 
of the appeal.


If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




